Citation Nr: 0811297	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-17 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for neuropathy of the 
right foot, including as secondary to the service-connected 
degenerative disc disease of the lumbar spine.  

2.  Entitlement to service connection for headaches, 
including as secondary to the service-connected post-
traumatic stress disorder.  

3.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
March 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, denied 
entitlement to service connection for right foot neuropathy, 
headaches, and a respiratory disorder; and also granted 
service connection for post-traumatic stress disorder (PTSD) 
and assigned a 50 percent evaluation, effective September 
2003.  

In August 2006, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.  

In May 2007, the Board remanded the claims for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.

The issue of entitlement to service connection for headaches 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's neuropathy of the right foot is aggravated 
by the veteran's service-connected degenerative disc disease 
of the lumbar spine.  

3.  Prior to July 25, 2007, the competent and probative 
medical evidence of record demonstrates that the veteran's 
PTSD is characterized by sleep impairment, nightmares, 
depressed mood, irritability, and difficulty in establishing 
and maintaining effective work and social relationships.

4.  From July 25, 2007, the veteran's PTSD is manifested by 
the inability to establish and maintain effective 
relationships.  


CONCLUSIONS OF LAW

1.  The veteran's neuropathy of the right foot is secondary 
to his service-connected degenerative disc disease of the 
lumbar spine.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

2.  Prior to July 25, 2007, the criteria for an initial 
rating in excess of 50 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2007).  

3.  From July 25, 2007, the criteria for a 70 percent rating 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision   
A.  Neuropathy of the Right Foot

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (2007).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment sets forth language that requires that a baseline 
level of severity of the nonservice-connected disease or 
injury must be established by medical evidence created before 
the onset of aggravation.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran testified during the August 2006 hearing that his 
right foot neuropathy is related to his inservice injury to 
his back.  He explained that during his military service, he 
jumped out a helicopter during a firefight to rescue a fellow 
soldier and as a result, injured his back.  In January 2005, 
the RO granted service connection for degenerative disc 
disease of the lumbar spine, and assigned a 10 percent 
evaluation effective September 2003.  The veteran asserts 
that his current right foot neuropathy is due to his service-
connected back disability.  

In this case, service medical records are absence for any 
complaints or treatment related to the veteran's right foot 
neuropathy.  However, post service treatment records confirm 
that the veteran has consistently complained of right foot 
numbness and received continual treatment for his right foot 
neuropathy.  In April 2005, the veteran was seen at a VA 
outpatient treatment facility.  A family nurse practitioner 
(FNP) noted the veteran's mild to moderate polyneuropathy, 
and opined that the veteran's neuropathy is "secondary from 
[a] back injury initially incurred while [on] active duty."  

In July 2007, the veteran was afforded a VA examination for 
his right foot neuropathy.  The veteran reported to the 
examiner that approximately ten to twelve years ago, he began 
to notice symptoms of clumsiness and numbness of his feet, 
with sharp pain involving the lateral aspect of his right 
foot and calf.  The examiner noted a 2004 electromyography 
and nerve conduction velocity (EMG/NCV) study that 
demonstrated mild to moderate axonal bilateral lower 
extremity peripheral neuropathy.  The examiner opined that 
"it is at least as likely as not" that the veteran's axonal 
neuropathy is not caused by his service-connected lumbosacral 
degenerative disc disease, but found that his symptoms 
related to his peripheral neuropathy are "likely to be 
aggravated by the coexisting lumbosacral degenerative dis[c] 
disease . . . ."

Based on the foregoing, the Board finds that the evidence 
supports a finding that the veteran's right foot neuropathy 
is related to his service-connected back disability.  There 
are two competent medical opinions of record indicating that 
the veteran's peripheral neuropathy is aggravated by his 
coexisting degenerative disc disease of the lumbar spine.  
Given the facts of this case, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
the appeal is allowed.  

B.  Post-Traumatic Stress Disorder (PTSD)

The veteran asserts that his PTSD is worse than the current 
evaluation contemplates and contends that a higher evaluation 
is warranted.  During the August 2006 hearing, the veteran 
testified that because of his PTSD, he experiences anxiety, 
sleep impairment, headaches, increased nightmares, suicidal 
ideation, and social isolation.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

In this case, because the veteran appealed the RO's 
determination at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 
is defined as denoting serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A 
score of 51 to 60 is defined as indicating moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See Carpenter v. Brown, 
8 Vet. App. 240, 242-244 (1995).

PTSD is evaluated under a general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The 
veteran is currently rated 50 percent disabled under the 
general rating formula for mental disorders.  A 50 percent 
disability evaluation is assigned under the general rating 
formula for mental disorders where the evidence shows 
occupational and social impairment due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id.  

A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2007).  

After carefully reviewing the evidence of record, the Board 
finds the preponderance of the evidence supports a finding 
that the veteran's service-connected PTSD warrants a 70 
percent disability rating as of July 25, 2007, but no 
earlier.  

PTSD Rating Prior to July 25, 2007

On VA examination in December 2003, the veteran reported 
three events during his military service which caused his 
PTSD.  In the first event, the veteran explained that he was 
assigned to an air cavalry unit in Vietnam as a door gunner.  
During this time, he stated that he retrieved wounded 
soldiers as well as remains of deceased soldiers.  He 
informed the examiner that on some occasions, prior to 
transporting the bodies to the morgue, he was unable to find 
all the body parts of the fallen soldiers.  The second event 
occurred in January 1971, when he was assigned to the Ninth 
Medical Lab.  The veteran stated that he worked primarily 
with detecting infectious diseases and often volunteered to 
participate in autopsies.  While participating in an autopsy, 
he witnessed the body of a Navy soldier with his head 
decapitated and in pieces after being hit by a grenade 
launcher.  The final event was in August 1971, during which 
he reported coming under heavy assault with hand grenades, 
gunfire, and rockets, while flying a chopper.  The veteran 
stated that he ultimately jumped from the chopper to help 
fellow soldiers.  

The veteran asserted that since these traumatic events, he 
experiences frequent intrusive thoughts during the day, daily 
dreams and flashbacks, difficulty concentrating, sleep 
impairment, suicidal thoughts, and anxiety.  He admitted to 
the examiner that after discharge from service, he completed 
a bachelor's degree in education and is currently retired due 
to stress from his prior job in administration and education.  
The veteran stated that he has been married since 1986, and 
was previously married from 1974 through 1976, which failed 
due to his PTSD symptoms.  The veteran further added that he 
has many friends, several hobbies, and engages in activities 
such as working on his ranch, raising dogs, playing golf, and 
working on his computer.  He reported a history of substance 
abuse, primarily with alcohol, and his currently medication 
consists of aspirin.  

Following a mental status examination, the examiner noted 
that the veteran was dressed causal with good grooming and 
hygiene.  His posture was fair and he was oriented times 
three, but his eye contact was poor.  The veteran was noted 
as walking with a limp, and his level of activity was 
restless and tense.  His manner was cooperative with speech 
being pressured and loud.  The examiner stated that the 
veteran's thought process, content, judgment, and insight 
were all normal.  The veteran denied any homicidal ideation, 
but reported suicidal ideation and severe sleep impairment.  
The examiner determined that the veteran was competent to 
manage his own financial affairs.  He opined that even though 
the veteran reported having suicidal ideation, his overall 
daily functioning is not extremely impaired, and thus, his 
PTSD has a minimal impact on his life.  The examiner 
diagnosed the veteran with PTSD and major depression.  The 
veteran was assigned a Global Assessment of Functioning (GAF) 
score of 50, due to the suicidal ideation reported during the 
examination.  

VA outpatient treatment records reflect treatment for the 
veteran's PTSD.  Beginning in June 2005, the veteran reported 
depression, anxiety, irritability, and low self-esteem during 
and after his tour of duty in Vietnam.  The veteran 
reiterated his three traumatic events during service and was 
assessed with combat-related PTSD.  In July 2005, the veteran 
was placed on medication to allow him to function better in 
relationships and social settings.  As such, in August 2006, 
the veteran reported that he was working as a teacher in a 
remote Eskimo village, and his PTSD symptoms appeared to be 
under control with the help of the prescribed medication.  

In this case, the veteran's PTSD does not more nearly 
approximate the criteria for a 70 percent rating prior to 
July 25, 2007.  The evidence of record describes a fairly 
consistent pattern of symptoms and manifestations of anxiety, 
sleeplessness, nightmares, intrusive thoughts, and 
depression.  Furthermore, the veteran has the ability to 
establish and maintain effective relationships, both in the 
context of obtaining medical care and in maintaining family 
relationship, as is demonstrated by his marriage to his wife 
and receiving treatment at the local VA facility.  The 
veteran was also noted as being cordial and cooperative 
during the December 2003 VA examination, and more 
importantly, the veteran reported during the December 2003 VA 
examination that he has many friends and "does not isolate 
himself."  Thus, while the veteran may have difficulty in 
establishing and maintaining social contacts, there is no 
evidence of any inability to do so, as described in the 
criteria for a 70 percent rating.  

Other symptoms required for the 70 percent evaluation, are 
neither complained of nor observed by medical health care 
providers.  Review of the record shows that the there is no 
evidence of suicidal or homicidal ideation or plans.  The 
Board notes that during the December 2003 VA examination, the 
veteran reported suicidal ideation; however, this appears to 
have been only an isolated manifestation of such 
symptomatology, as the medical records are otherwise negative 
for any evidence of suicidal ideation.  Furthermore, the 
evidence does not show that the veteran has any obsessive or 
ritualistic behavior.  While his speech has been described as 
pressured and loud, it has never been found to be illogical, 
obscure, or irrelevant.  Additionally, the veteran's 
orientation has been intact, and he is generally described as 
having good grooming and hygiene.  

The Board notes that while the veteran's mood was described 
by the December 2003 VA examiner as anxious, there is no 
evidence that he has demonstrated near-continuous panic or 
depression affecting his ability to function independently, 
appropriately and effectively.  In fact, at the December 2003 
VA examination, the examiner noted that the impact PTSD has 
on the veteran's life is minimal, and his daily functioning 
is not extremely impaired.  The examiner acknowledged the 
fact that the veteran has been able to maintain employment 
for over a decade, engages in many activities, maintains 
friends near his home, and has been married for many years.  
He further added that the veteran was competent to manage his 
financial affairs independently.  In addition, VA outpatient 
treatment records dated August 2006 noted the veteran 
teaching at an Eskimo village.  

The Board is also cognizant of the veteran's assigned GAF 
score of 50.  See December 2003 VA examination report.  
Nonetheless, while the score denotes serious PTSD symptoms or 
a serious occupational or social impairment, the Board finds 
that the veteran's clinical disability picture is 
illustrative of no more than moderate impairment.  The Board 
also points out that the examiner's classification of the 
level of psychiatric impairment, by words or by a GAF score, 
is a factor for consideration.  It is not determinative of 
the percentage VA disability rating to be assigned.  The VA 
disability percentage rating is based on all the evidence 
that bears on occupational and social impairment.  See 38 
C.F.R. § 4.126 (2007); VAOPGCPREC 10-95.  In this case, as 
noted above, the veteran's symptoms are not productive of, or 
consistent with, the criteria for a 70 percent rating, prior 
to July 25, 2007.

In summary, the veteran is not entitled to an evaluation in 
excess of 50 percent, prior to July 25, 2007, for service-
connected PTSD, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

PTSD Rating As of July 25, 2007

In July 2007, the veteran was afforded a second VA 
examination for his service-connected PTSD.  The veteran 
reported to the examiner that he was a combat medic in 
Vietnam and explained that on one occasion, he was involved 
with retrieving a fellow soldier in an area under heavy fire.  
He indicated that it was a "nightmare," and afterwards he 
sought psychiatric services for his PTSD symptoms due to this 
incident and his time in Vietnam.  After discharge from 
service, the veteran stated that he returned to work in 
educational administration and contends that his PTSD 
symptoms caused him to be fired from his job.  He reported to 
the examiner that he got along well with students, but had 
difficulty with the administration.  The veteran admitted to 
being married to his wife for twenty-one years, but stated 
that he has no social life.  He indicated that he only talks 
to a few friends on the phone and he and his wife have only 
seen two movies this year.  The veteran explained to the 
examiner that on a typical day, he spends approximately three 
to six hours on the computer and enjoys reading.  He informed 
the examiner that his PTSD symptoms include nightmares, and 
his symptoms have intensified due to the Iraq war.  However, 
the veteran denied experiencing panic attacks, impaired 
impulse control, hallucinations, or delusions.  

Upon mental status examination, the examiner noted that the 
veteran was oriented to person, place, and time.  He 
exhibited good eye contact, but was somewhat untidy in his 
personal appearance.  The examiner specifically noted that 
the veteran's hair was unkempt and his beard was overgrown; 
however, memory was excellent with no gross cognitive 
impairment.  Although the veteran was noted as being 
extraordinarily restless, he communicated well during the 
examination.  The examiner noted that the veteran's affect 
was slightly constricted and his mood was essentially 
euthymic, but there was no indication of any underlying 
thought disorder.  The veteran's rate and flow of speech was 
relevant, logical, and somewhat rapid.  There was no 
obsessive or ritualistic behavior, and the examiner noted the 
veteran's difficulty with sleep.  The examiner diagnosed the 
veteran with PTSD and assigned a GAF score of 42.  The 
examiner opined that the veteran's prognosis was guarded, 
capacity for adjustment was nil, and the veteran demonstrated 
serious impairment in social and occupational functioning.  

After carefully reviewing the record, the Board finds that a 
preponderance of the evidence supports a finding that the 
veteran's service-connected PTSD warrants a 70 percent 
disability evaluation as of July 25, 2007.  Based upon the 
foregoing, the veteran's occupational and social functioning 
has decreased significantly and the veteran is unable to 
maintain employment.  As noted, during the July 2007 VA 
examination, the veteran stated that he spends most of his 
time at home since he was fired from his job in 2006, and 
although he has one or two friends, he converses with them 
only via the telephone.  Clinical findings revealed a 
slightly constricted affect, an unkempt appearance, and a GAF 
score of 42.  Thus, the veteran's PTSD warrants a 70 percent 
rating, effective July 25, 2007.

A 100 percent rating is not warranted, however, because while 
the evidence shows the veteran's PTSD causes a severe 
functional impairment, there is no evidence showing he has a 
total occupational and social impairment.  With respect to 
the specifically enumerated symptomatology contemplated for 
the 100 percent evaluation under Diagnostic Code 9411, the 
evidence does not show he has a gross impairment in thought 
processes or communication, grossly inappropriate behavior, 
the inability to perform the activities of daily living, or 
that he is disoriented to time or place.  In this regard, the 
Board notes the most recent evidence shows he is oriented to 
person, place, and time; exhibits good eye contact, and there 
is no evidence of any underlying thought disorder.  See July 
2007 VA examination report.  Although the GAF score of 42 
indicates serious deficits in functioning, the Board finds 
that the clinical findings associated with the reported GAF 
score shows the veteran's PTSD symptoms do not more nearly 
approximate a total occupational and social impairment.  

In summary, the evidence supports a finding that the 
veteran's service-connected PTSD warrants a 70 percent 
rating, but no higher, from July 25, 2007.  All reasonable 
doubt has been resolved in the veteran's favor.  See Gilbert, 
supra, 1 Vet. App. at 55.

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.

Given the fully favorable decision discussed above for the 
veteran's claim of service connection for neuropathy of the 
right foot, the Board finds that any issue with regard to the 
timing or content of the VCAA notice provided to the veteran 
is moot or represents harmless error.  As to additional 
notice regarding the effective date to be assigned, the RO 
will address this matter in effectuating the award.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2007).  

Turning to the veteran's claim for an increased rating for 
his service-connected PTSD, the Board notes that in the 
November 2003 VCAA letter, VA informed the veteran that in 
order to substantiate a claim for service connection, the 
evidence needed to show he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post service disability and the disease or injury in 
service, which was usually shown by medical records or 
medical opinions.  In this case, however, the veteran is 
challenging the initial evaluation assigned following the 
grant of service connection for PTSD.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37 (2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

As previously noted, VCAA compliance was substantially met in 
November 2003.  However, the Board finds that any notice 
errors present did not affect the essential fairness of the 
adjudication because the veteran had actual knowledge of what 
was necessary to substantiate his claim for an increased 
rating, which is shown by his statements contending that his 
disability has worsened in severity and affect his overall 
daily functioning.  See also Board Remand dated in May 2007.  
The Board finds that by way of the veteran's actual knowledge 
and the overall development of his claim throughout the 
pendency of this appeal, any errors of notice are non-
prejudicial to the veteran.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service medical 
records, VA outpatient treatment records from January 2004 to 
June 2007, and private treatment records dated June 2000 to 
December 2003.  The veteran was also provided a VA 
examination in connection with his claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for neuropathy of the right 
foot, including as secondary to the service-connected 
degenerative joint disease of the lumbar spine is granted, 
subject to the regulations pertinent to the disbursement of 
monetary funds.

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder, prior to July 25, 2007, is 
denied.  

Entitlement to a 70 percent evaluation for post-traumatic 
stress disorder, from July 25, 2007, is granted, subject to 
the laws and regulations pertaining to the payment of 
monetary benefits.  


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for headaches, 
including as secondary to the service-connected post-
traumatic stress disorder.  Where the record before the Board 
is inadequate to render a fully informed decision, a remand 
to the RO is required in order to fulfill its statutory duty 
to assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In the May 2007 Board remand, the RO was instructed to 
schedule the veteran a VA examination in connection with his 
claim to determine whether the veteran's headaches are 
related to service, and whether the veteran's headaches are 
caused or aggravated by the veteran's service-connected PTSD.  
A VA examination was performed in July 2007, and the examiner 
provided a nexus opinion regarding whether the veteran's 
headaches were incurred during service, but the examiner did 
not provide an opinion commenting as to whether the veteran's 
headaches are caused or aggravated by his service-connected 
PTSD.  The Board considers this opinion insufficient, and 
requests that the VA examiner who conducted the July 2007 
examination of the veteran to indicate the opinion in an 
addendum.  

In order to give the veteran every consideration with respect 
to the present appeal and to ensure due process, further 
development of the case is necessary.  Accordingly, the case 
is REMANDED for the following action:  

1.  Contact the VA examiner who conducted 
the July 2007 VA examination and have the 
examiner indicate whether it is at least 
as likely as not (50 percent probability 
or more) that the current headache 
disorder, if any, is caused or aggravated 
by the service-connected PTSD.  If the 
examiner finds that the current headache 
disorder is aggravated by the service-
connected PTSD, the examiner should 
indicate the degree of disability of the 
current headache disorder.  Any and all 
opinions expressed must be accompanied by 
a complete rationale.

2.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellant 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


